Tesco Corporation Announces Third Quarter 2009 Earnings Release and Conference Call For Immediate Release Trading Symbol: “TESO” on NASDAQ October 21, 2009 Tesco Corporation has scheduled a conference call to discuss third quarter 2009 results on Wednesday, November 4, 2009 at 10:00AM CST.Financial results for the third quarter of 2009 are expected to be released Tuesday, November 3, 2009 after the market closes.Individuals who wish to participate in the conference call should dial US/Canada (866) 433-0163 or International (706) 679-3976 approximately five to ten minutes prior to the scheduled start time of the call.The conference ID for this call is 36057438. The conference call and all questions and answers will be recorded and made available until December4, 2009.To listen to the recording call (800) 642-1687 or (706) 645-9291 and enter conference ID 36057438. The conference call will be webcast live as well as for on-demand listening at the Company’s web site, www.tescocorp.com.Listeners may access the call through the “Conference Calls” link in the Investor Relations section of the site. Tesco Corporation is a global leader in the design, manufacture and service of technology based solutions for the upstream energy industry.The Corporation seeks to change the way people drill wells by delivering safer and more efficient solutions that add real value by reducing the costs of drilling for and producing oil and gas. For further information please contact:
